Springer, J.,
dissenting:
The district court instructed the jury that it should find appellant guilty if it found that appellant possessed a controlled substance with the intent to sell or distribute it. NRS 453.337, under which appellant was convicted, prohibits possession of a controlled substance with intent to sell, but does not mention distribution. Specifically, NRS 453.337(1) provides in relevant part that “it is unlawful for any person to possess for the purpose of sale any controlled substance classified in schedule I or II.” The *351instruction is erroneous because it allows the jury to make a finding of guilt based upon conduct not prohibited by statute. See NRS 193.050(1) (“No conduct constitutes a crime unless prohibited by some statute of this state . . . Slobodian v. State, 107 Nev. 145, 808 P.2d 2 (1991).
A conviction obtained pursuant to an erroneous jury instruction must be reversed unless the error is harmless beyond a reasonable doubt. Rose v. Clark, 478 U.S. 570, 576 (1986); Guy v. State, 108 Nev. 770, 777-78, 839 P.2d 578, 583 (1992), cert. denied, 507 U.S. 1009, 113 S. Ct. 1656 (1993). Such error is harmless only in rare circumstances, such as where there was overwhelming evidence of the defendant’s guilt, or where the defendant admitted having the requisite criminal intent. Guy, 108 Nev. at 777-78, 839 P.2d at 583; Thompson v. State, 108 Nev. 749, 756, 838 P.2d 452, 457 (1992). Where this court cannot be confident that the error played no role in the jury’s deliberations, a defective jury instruction warrants reversal. See Corbin v. State, 111 Nev. 378, 382, 892 P.2d 580, 582 (1995) (jury instruction erroneously stated that, to employ the defense of entrapment, the defendant had the burden of proving lack of predisposition); Culverson v. State, 106 Nev. 484, 487-88, 797 P.2d 238, 239-40 (1990) (jury instruction was unclear or misleading regarding permitted use of deadly force in self-defense); Cotter v. State, 103 Nev. 303, 306, 738 P.2d 506, 508 (1987) (quoting NRS 484.3795) (jury instruction omitted the statutory requirement that for conviction of driving while under the influence of a controlled substance one must be under the influence of a controlled substance to a degree that renders him “‘incapable of safely driving or exercising actual physical control of the vehicle’ ”); Ramos v. State, 95 Nev. 251, 253, 592 P.2d 950, 951 (1979) (district court erroneously instructed the jury that it could find the defendant guilty of attempted murder even if he did not have the intent to kill).
The majority concludes that appellant was not prejudiced by the jury instruction because his defense theory at trial was that he never possessed the cocaine, not that he possessed it and intended to distribute, rather than sell it. The prosecutor specifically told the jury at closing argument, however, that the only issue it need concern itself with was appellant’s intent when he possessed the cocaine. The state has the burden of proving a defendant’s guilt, not of disproving his defense, and the erroneous jury instruction reduced that burden. Consequently, I cannot be confident that the erroneous jury instruction played no role in the jury’s deliberations and was harmless beyond a reasonable doubt.
Appellant’s contention that the erroneous jury instruction amounted to prosecution for conduct not charged in the complaint *352also has merit, and further compels our determination that appellant’s conviction was improperly obtained. See Barren v. State, 99 Nev. 661, 668, 669 P.2d 725, 729 (1983); see also Ikie v. State, 107 Nev. 916, 919-20, 823 P.2d 258, 261 (1991). Therefore, I would reverse appellant’s conviction and remand this matter to the district court for a new trial.